         Case 1:21-mj-00553-ZMF Document 1-1 Filed 08/04/21 Page 1 of 19




                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

        I, Jessi A. Mann, being first duly sworn, hereby depose and state as follows:

                       INTRODUCTION AND AGENT BACKGROUND

        1.      I am a Special Agent with the Federal Bureau of Investigation (FBI). I have been

in this position since August 2020 when I completed new agent training at the FBI Academy in

Quantico, Virginia. I am assigned to the Knoxville Division of the FBI. Currently, I am tasked

with investigating criminal activity in and around the United States Capitol grounds on January 6,

2021. I am authorized by law or by a Government agency to engage in or supervise the prevention,

detection, investigation, or prosecution of violations of Federal criminal laws.

        2.      The facts in this Affidavit come from my personal observations, my training and

experience, and information obtained from other agents, witnesses, and agencies or is based on a

review of various documents, records, and reports. Because this Affidavit is submitted for the

limited purpose of establishing probable cause, it does not contain every fact known by me or the

FBI. The dates and times listed in this Affidavit should be read as “on or about”.

                                        PURPOSE OF AFFIDAVIT

        3.      This Affidavit is submitted in support of a criminal complaint alleging that

CLIFFORD METEER has violated Title 18, United States Code, Sections 1752(a)(1) and (2); and

Title 40, United States Code, Sections 5104(e)(2)(A) and (G).

                                           JURISDICTION

        4.      This Court has jurisdiction to issue the requested warrant because it is a “court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), and

(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that – has jurisdiction

over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i). As discussed more fully below,
        Case 1:21-mj-00553-ZMF Document 1-1 Filed 08/04/21 Page 2 of 19




acts or omissions in furtherance of the offenses under investigation occurred within Washington,

D.C. See 18 U.S.C. § 3237.

                         Events at the U.S. Capitol on January 6, 2021

       5.      The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is

secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol. On

January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members of the public.

       6.      On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol. During the joint session, elected members of the United States House of

Representatives and the United States Senate were meeting in separate chambers of the United

States Capitol to certify the vote count of the Electoral College of the 2020 Presidential Election,

which had taken place on November 3, 2020. The joint session began at approximately 1:00 p.m.

Shortly thereafter, by approximately 1:30 p.m., the House and Senate adjourned to separate

chambers to resolve a particular objection. Vice President Mike Pence was present and presiding,

first in the joint session, and then in the Senate chamber.

       7.      As the proceedings continued in both the House and the Senate, and with Vice

President Mike Pence present and presiding over the Senate, a large crowd gathered outside the

U.S. Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep

the crowd away from the Capitol building and the proceedings underway inside.

       8.      At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd
         Case 1:21-mj-00553-ZMF Document 1-1 Filed 08/04/21 Page 3 of 19




advanced to the exterior façade of the building. The crowd was not lawfully authorized to enter or

remain in the building and, prior to entering the building, no members of the crowd submitted to

security screenings or weapons checks by U.S. Capitol Police Officers or other authorized security

officials.

        9.     At such time, the certification proceedings were still underway and the exterior

doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.

Capitol Police attempted to maintain order and keep the crowd from entering the Capitol; however,

shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by

breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd

encouraged and assisted those acts.

        10.    Shortly thereafter, at approximately 2:20 p.m. members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, all proceedings

of the United States Congress, including the joint session, were effectively suspended until shortly

after 8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful entry

to the U.S. Capitol, including the danger posed by individuals who had entered the U.S. Capitol

without any security screening or weapons check, Congressional proceedings could not resume

until after every unauthorized occupant had left the U.S. Capitol, and the building had been

confirmed secured. The proceedings resumed at approximately 8:00 p.m. after the building had

been secured. Vice President Pence remained in the United States Capitol from the time he was

evacuated from the Senate Chamber until the session resumed.

        11.    During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of
        Case 1:21-mj-00553-ZMF Document 1-1 Filed 08/04/21 Page 4 of 19




violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

                                   IDENTIFICATION OF METEER

       12.     Witness 1 submitted an online tip on January 13, 2021, containing a photograph of

a television showing news footage of the events inside the Capitol building on January 6, 2021.

According to Witness 1, one of the men in the photograph is CLIFF METEER of Knoxville,

Tennessee. The text on the image below appeared on the image as it was submitted by Witness 1.




       13.     Witness 1 was interviewed by the FBI on April 19, 2021. Witness 1, a relative of

METEER, received the picture from the online tip in a text from another relative of METEER.

Witness 1 identified the man holding the green sign as CLIFFORD METEER.

       14.     On January 15, 2021, a second online tip was submitted to the FBI by Witness 2

reporting that CLIFF METEER of Knoxville, Tennessee was a possible suspect in the U.S. Capitol

Incident. Witness 2 provided a screenshot of a post from what Witness 2 identified as METEER’s

personal Facebook page. In the screenshot, a man is seen outside at a protest carrying a white sign

with the writing “SAVE THE REPUBLIC” in red.
        Case 1:21-mj-00553-ZMF Document 1-1 Filed 08/04/21 Page 5 of 19




       15.    Witness 2 was interviewed by the FBI on April 20, 2021. Witness 2 is a former

classmate of METEER and they have associated with each other through Facebook. Witness 2

stated that METEER had multiple Facebook posts on his personal page regarding his involvement

at the Capitol on January 6, 2021, to include the photograph in the tip. Witness 2 stated the

related Facebook posts had since been deleted. Witness 2 identified the man holding the sign as

CLIFF METEER.

       16.    The Facebook page referenced by Witness 2 is publicly identified by the URL

facebook.com/cliff.meteer, UID 100000285796419.

        17.   Your affiant reviewed and compared the images submitted by Witness 1 and

Witness 2 with publicly available photos from METEER’S Facebook account, such as the one
           Case 1:21-mj-00553-ZMF Document 1-1 Filed 08/04/21 Page 6 of 19




below:




       18.      Using the images and information provided in the tips, your affiant queried

Tennessee Department of Motor Vehicle (DMV) records and determined that the individual

in the Facebook posts was CLIFFORD METEER, based upon METEER’s place of

residence, driver’s license information, and other biographical data. According to DMV

records, CLIFFORD METEER is 66 years old and his primary address in Knoxville, Tennessee.

                       Video Footage Review Regarding CLIFFORD METEER

       19.      After receiving the tips regarding METEER’s involvement, law enforcement

reviewed numerous surveillance videos from the U.S. Capitol building. A man whose appearance

is consistent with the person identified by Witness 1 and Witness 2 can be seen walking throughout

the Capitol building for approximately 30 minutes. Based on my training and experience, and my

personal comparison of the Capitol building video footage with METEER’s Facebook

photographs, DMV records, and the information from Witness 1 and Witness 2, the man seen in

the video footage is CLIFF METEER. The man in the videos will be referred to as METEER from

here on.
        Case 1:21-mj-00553-ZMF Document 1-1 Filed 08/04/21 Page 7 of 19




       20.    In the footage, METEER can be seen carrying a two-sided, homemade sign

attached to what appears to be a wooden dowel rod with him throughout the Capitol building. The

sign is green on one side with the words “STOP THE STEAL” and white on the other side with

the words “SAVE THE REPUBLIC.” The man is wearing a grey-tan jacket, multiple inner layers

including a red shirt over a dark shirt, tan pants, black gloves with red writing, and a black

backpack with a white emblem.

       21.    METEER is first seen on Capitol building cameras outside the West Front at

approximately 14:12 Eastern Standard Time (EST), as seen in the image below. He pauses behind

a barrier in the second image below. The time stamp seen in the screenshots of Capitol Building

cameras is in Coordinated Universal Time, making it five hours ahead of EST.
        Case 1:21-mj-00553-ZMF Document 1-1 Filed 08/04/21 Page 8 of 19




       22.     METEER continues towards the Capitol building and ascends the Upper West

Terrace staircase by climbing the stone handrailing. At this point in the videos, both sides of the

homemade sign are visible as seen below.
        Case 1:21-mj-00553-ZMF Document 1-1 Filed 08/04/21 Page 9 of 19




       23.    METEER enters the Capitol building through the Senate Wing door at

approximately 14:24 EST as seen in the image below (circled in red, holding the “Save the

Republic” sign).
       Case 1:21-mj-00553-ZMF Document 1-1 Filed 08/04/21 Page 10 of 19




       24.    METEER continues through the Capitol building walking through the Crypt and

then Statuary Hall as seen in the images below.




       25.    METEER continues through the Capitol building for several more minutes

eventually nearing the House Chamber.
       Case 1:21-mj-00553-ZMF Document 1-1 Filed 08/04/21 Page 11 of 19




       26.    In the screenshot below, METEER can be seen after being removed from a

hallway by U.S. Capitol Police. The homemade sign is no longer visible.




       27.    METEER exits the Capitol building through the East Front House Door at

approximately 14:55 EST, as seen in the image below.
       Case 1:21-mj-00553-ZMF Document 1-1 Filed 08/04/21 Page 12 of 19




                            CLIFFORD METEER’S FACEBOOK

       28.    As noted above, Witness 2 identified a Facebook page associated with METEER.

Based on my training and experience, your affiant believes the Facebook page reported by

Witness 2 is identified by the URL facebook.com/cliff.meteer, UID 100000285796419. This was

determined by comparing the publically available Facebook images to known images of

METEER.

       29.    In a public Facebook comment on January 5, 2021, METEER wrote “I’ll be in

DC on the 6th protesting the stolen election…”

       30.    METEER discussed his plans to travel to Washington DC with Facebook Friend 1

(FF1) using Facebook’s unified message feature, also known as a private message. On January 2,

2021, METEER asks FF1, “Where are you going to start from. I’m going out the 5th…” FF1

responds with plans to ride the metro before ending with “Wew plan on leaving DC just before

dark, again on the Metro.” METEER responds with “Cool. I’ll touch base on the 5th”. The next

private message from METEER to FF1 is on January 7, 2021, “I was in the capital ;)”.
         Case 1:21-mj-00553-ZMF Document 1-1 Filed 08/04/21 Page 13 of 19




         31.   On January 8, 2021, METEER sent FF2 a private message stating, “Hey (FF2)

how you doing. I was one of those idiots scaling the wall ;)” followed by the four images seen

below.




         32.   The following image is part of the ensuing conversation between METEER and

FF2.
       Case 1:21-mj-00553-ZMF Document 1-1 Filed 08/04/21 Page 14 of 19




       33.    As the conversation continues, METEER sends FF2 a message stating “From my

position, the insurrection was trying to frame Pres Trump with the collusion delusion. Or the

impeachment that accused him of what Biden did. That’s My House. I saw no violence, no
       Case 1:21-mj-00553-ZMF Document 1-1 Filed 08/04/21 Page 15 of 19




vandalism, no mayhem. But, from my point of view, as I have no doubt that skullduggery was

done at the polls, the legitimacy of congress has been revoked. Liberalism ascertains that those

who governs, governs at the will of the people. Once the sacred vote is violated, a patriots duty is

to rattle the cage, to remind them who Really runs the show. And as long no great desecration

occurs, honor was preserved.”

       34.     On Janury 7, 2021, METEER sent FF3 the messages “I was there.”, “Storming the

Bastille” followed by the three photos seen below.




       35.     In a string of public comments on Facebook beginning on January 7, 2021,

METEER posted “I was there. No riot. Trump Lives Matter. I was right where our honored veteran
        Case 1:21-mj-00553-ZMF Document 1-1 Filed 08/04/21 Page 16 of 19




was viciously assassinated. Dems protest by looting Walmart; reps protest by “petitioning”

congress. And their answer is a modern day Boston massacre.”, “Murder case n the capital

building. Trump lives matter”, “I was there”, “Are you nuts!!!!!? The democrat stealing the

election is the cause of loyal citizens storming the Bastille”, “That’s Our house. They don’t get to

disregard our vote”, “I saw no violence. I saw no destruction. Are you surprised he media is

distorting reality? I saw 2 kids trying to kick in a door and we told them to stop and they did. As

to violence, I was right around the corner from the vet who was murdered.”

       36.     In a public comment on Facebook on January 8, 2021, METEER posted “I believe

I was B on the west side. I was by the Speakers Chambers; very near where the woman was shot”.

       37.     Your affiant reviewed the images METEER sent via Facebook private messages,

along with the Capitol building surveillance footage. Although METEER is not in any of the

pictures he sent, some of the people in the photos were identifed in video footage inside the Capitol

building at approximately the same time as METEER as seen in the images below. The first image

METEER sent via private message is of a law enforcement officer with a baton and helmet with a

face shield, matching the description of the uniforms worn by officers responding to the rioters on

Janaury 6, 2021.

       38.     The third image METEER sent is below on the left. It appears to be inside the

Capitol building’s Crypt. A man can be seen in a red hat and jacket with navy/white star pattern at

the top and grey/white stripes on the bottom. The image below on the right is of a man fitting the

same description standing next to METEER in the Crypt.
       Case 1:21-mj-00553-ZMF Document 1-1 Filed 08/04/21 Page 17 of 19




       39.     The fourth image METEER sent is below on the left. It appears to be inside the

Capitol building. A man can be seen wearing a brown coat, blue jeans, red, white, and blue hat,

face mask, and an orange drawstring bag. The image below on the right is of a man fitting the same

description walking through a hallway inside the Capitol building approximately one minute

before METEER enters the video.




       40.     The sixth image METEER sent is below on the left. A man with long grey hair can

be seen wearing a black jacket and looking back at the law enforcement officers. The image below
       Case 1:21-mj-00553-ZMF Document 1-1 Filed 08/04/21 Page 18 of 19




on the right is of a man fitting the same description standing directly in front of METEER’s sign

in a hallway inside the Capitol building.




       41.     The seventh image METEER sent is below on the left. A man in a white hoodie

with USA in red/blue and neck gaiter can be seen in a hallway of what appears to be the Capitol

building. The image below on the right is of a man fitting the same description walking through a

hallway inside the Capitol building approximately ten seconds before METEER enters the video.
       Case 1:21-mj-00553-ZMF Document 1-1 Filed 08/04/21 Page 19 of 19




                                CONCLUSIONS OF AFFIANT

       42.     Based on the facts as set forth in this Affidavit, there is probable cause to believe

that CLIFFORD METEER has committed violations of Title 18, United States Code, Sections

1752(a)(1) and (2); and Title 40, United States Code, Sections 5104(e)(2)(A) and (G).



                                                      Respectfully submitted,

                                                      __________________________________
                                                      Jessi A. Mann
                                                      Special Agent
                                                      Federal Bureau of Investigation




Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

telephone, this 4th day of August 2021                                   2021.08.04
                                                                         20:03:32
                                                                         -04'00'
                                                      _____________________________
                                                      HONORABLE ZIA M. FARUQUI
                                                      UNITED STATES MAGISTRATE JUDGE
